DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 09/22/2022.	
3.	Claims 1-5, 8-9, 13-20, 37-50  are pending. Claims 1-5, 8-9, 13-20, 37-50 are under examination on the merits. Claims 1-2, 5, 13 are amended. Claims 6-7, 10-12, 21-36 are cancelled. Claims 37-50 are newly added. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-5, 8-9, 13-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Election/Restrictions
Election by Original presentation  

6.	Newly submitted claims 37, 44 and claims dependent thereon (i.e. claims 38-43, 45-50) directed to species that are independent or distinct from the invention originally claimed for the following reasons:
	Species I:	The derivatized malachite green leuco dye (claims 37-43). 
	Species II: 	The derivatized malachite green leuco dye (claims 44-50).  
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, the newly claims 37, 44 and claims dependent thereon (i.e. claims 38-43, 45-50) are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
7.	Claim 1 is objected to because of the following informalities: It is suggested that “R1, R2, R3, and R4 are independently selected from the group consisting of methyl, alkyl, and alkyl halide" be deleted and "R1, R2, R3, and R4 are independently selected from the group consisting of alkyl, and alkyl halide " be inserted in its stead so as to engender claim language clarity. It is noted that methyl group is considered to be a part of alkyl group. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-2, 8-9, 13-16, 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. (US Pat. No. 5,451,792, hereinafter “’792”) in view of Gordhanbhai Patel (US Pub. No. 2005/0208290 A1,  hereinafter “’290”).

Regarding claims 1-2: ‘792  teaches a radio-chromic system (Col. 2, lines 14-16) comprising: a derivatized malachite green leuco dye structure sold under the trade mark Pergascript Blue which is Ar is a substituted phenyl group, an activator that forms a radical, a cationic species, or an anionic species upon absorption of radiation; and a carrier (Col. 5, lines 26-36, Example 1), wherein the carrier can be liquid (Col. 3, lines 47-48). ‘792 does not expressly teach R3, and R4 as alkyl moiety, and the activator is a component of the carrier.  

                        
    PNG
    media_image1.png
    144
    387
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    345
    939
    media_image2.png
    Greyscale

However, ‘290 teaches radiation sensitive devices (Page 1, [0003]) comprising  radiochromic dyes such as leuco crystal violet, leuco malachite green and other dyes  (Page 9, [0106]), which change color with change in pH, e.g., with acids can be used in combination with materials which produce acid upon irradiation (Page 9, [0107]), and the activator is a component of the carrier (Page 17, [0156]-[0162], Example 1) with benefit of providing radiation sensitive material which upon exposure to high-energy radiations, the radiation sensitive material develops color thereby producing a visible image. Because of the higher thickness, a significantly lower dose of radiation can be monitored and an image is produced in three dimensions (Page 1, [0003], Page 4, [0031]).

    PNG
    media_image3.png
    170
    572
    media_image3.png
    Greyscale

In an analogous art of a system comprising a derivatized malachite green leuco dye structure, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the radiation system by ‘792, so as to include the activator which is a component of the carrier as taught by ‘290, and would have been motivated to do so with reasonable expectation that this would result in providing radiation sensitive material which upon exposure to high-energy radiations, the radiation sensitive material develops color thereby producing a visible image. Because of the higher thickness, a significantly lower dose of radiation can be monitored and an image is produced in three dimensions as suggested by ‘290 (Page 1, [0003], Page 4, [0031]). 
Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since it is held to be a prima facie case of obviousness since a person of ordinary skill in the art would have recognized the interchangeability of the element (i.e. functional group) shown in the prior art for the corresponding element disclosed in the specification wherein the side chains syntheses merely done by routine experimentation. Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000). 

	Regarding claim 8: ‘792 teaches the radio-chromic system (Col. 2, lines 14-16), wherein the carrier comprises a fluid (Col. 3, lines 47-48).  ‘290 teaches the radio-chromic system (Page 1, [0003]), wherein the carrier comprises a fluid (Page 17, [0156]-[0162], Example 1).  

Regarding claim 9: ‘792 teaches the radio-chromic system (Col. 2, lines 14-16), wherein the carrier comprises a polymeric matrix (Col. 3, lines 47-48; (Col. 5, lines 26-36, Example 1; Col. 7, Claim 17).  ‘290 teaches the radio-chromic system (Page 1, [0003]), wherein the carrier comprises a polymeric matrix (Page 9, [0107]). 

	Regarding claim 13: ‘792 teaches the radio-chromic system (Col. 2, lines 14-16), the derivatized malachite green leuco dye being present in the system in an amount of from about 0.2 wt.% to about 50 wt.% by weight of the polymeric matrix (i.e., 0.2/2.0=10 wt%; Col. 5, lines 26-36, Example 1).

	Regarding claim 14: ‘792 teaches the radio-chromic system (Col. 2, lines 14-16), the derivatized malachite green leuco dye and the activator being present in the system in a weight ratio to one another of from about 500:1 to about 1:500 (Col. 4, lines 29-31; Col. 7, Claims 13-14). 

Regarding claims 15-16: The disclosure of ‘793 is adequately set forth in paragraph above and is incorporated herein by reference. ‘793 does not expressly teach a molded component comprising the radio-chromic system, wherein the molded component is an extruded component or an injection molded component.
However, ‘290 teaches radiation sensitive devices (Page 1, [0003]) comprising  radiochromic dyes such as leuco crystal violet, leuco malachite green and other dyes  (Page 9, [0106]), which change color with change in pH, e.g., with acids can be used in combination with materials which produce acid upon irradiation (Page 9, [0107]), and the activator is a component of the carrier (Page 17, [0156]-[0162], Example 1). A film, plaque and block of halogenated polymers, and their copolymers containing a pH sensitive dye, with and without activators and additives such as heat stabilizers, can be used for monitoring radiation (Page 9, [0107]). ‘290 teaches radiation sensitive materials are incorporated into a moldable or castable material and are molded or casted into shaped-articles, such as coatings, films, fiber, plaques, rods and blocks (Page 2, [0011]) with benefit of providing radiation sensitive material which upon exposure to high-energy radiations, the radiation sensitive material develops color thereby producing a visible image. Because of the higher thickness, a significantly lower dose of radiation can be monitored and an image is produced in three dimensions (Page 1, [0003], Page 4, [0031]).
In an analogous art of a system comprising a derivatized malachite green leuco dye structure, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the radiation system by ‘792, so as to include a molded component comprising the radio-chromic system, wherein the molded component is an extruded component or an injection molded component as taught by ‘290, and would have been motivated to do so with reasonable expectation that this would result in providing radiation sensitive material which upon exposure to high-energy radiations, the radiation sensitive material develops color thereby producing a visible image. Because of the higher thickness, a significantly lower dose of radiation can be monitored and an image is produced in three dimensions as suggested by ‘290 (Page 4, [0031]). 

Regarding claims 18-19: ‘792 teaches a mixture comprising a particle dispersed in a fluid, wherein the particle comprising the radio-chromic system (Col. 8, Claims 20-22).  

10.	Claims 3-5, 15, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. (US Pat. No. 5,451,792, hereinafter “’792”) in view of Gordhanbhai Patel (US Pub. No. 2005/0208290 A1,  hereinafter “’290”) as applied to claim 1 above, and further in view of  Ghasem Bardajee (SbCl3-catalyzed one-pot synthesis of 4,4′-diamino triarylmethanes under solvent-free conditions: Synthesis, characterization, and DFT studies, Beilstein J. Org. Chem., 2011, 7, 135–144, hereinafter “Bardajee”).

Regarding claims 3-5,15, 17-18, 20 : The disclosure of ‘793 in view of ‘290 is adequately set forth in paragraph 9 above and is incorporated herein by reference. ‘793 in view of ‘290 does not expressly teach at least one of R6, R7, and R8 are ethoxy or methoxy or at least one of R6, R7, and R8 comprises a halogen or at least one of R6, R7, and R8 is NO2 or the Ar group is thiophene moiety, and a molded component or a foam or a particle or an additive comprising the radio-chromic system.
However, Bardajee teaches a simple, efficient, and mild procedure for a solvent-free one-step synthesis of various 4,4′-diaminotriarylmethane derivatives which are prepared in good to excellent yields (Page 135, Abstract, lines 1-2; Page 137, Table 1). Bardajee teaches the leuco forms of triarylmethine dyes are compounds with numerous diverse industrial, biological, and analytical applications. They have a broad spectrum of technological applications. For instance, they have been used not only in textile industry to dye wool, nylon, silk, leather, cotton, and polyacrylonitrile fibers, but they also have applications for coloring of plastics, varnishes, waxes, and oils. They have been used in novel types of colorless copying papers, pressure and heat sensitive materials, light-sensitive papers, ultrasonic recording papers, electrothermic heat-sensitive recording papers, inks, crayons, typewritten ribbons, and photoimaging systems. These compounds have been employed as dye precursors in nanocomposite preparations, in photoresponsive polymers, and as the thermal initrater (initiator–transfer–terminator agent) in pseudo-living radical polymerizations. They are also used in low-dose dosimeters, in chemical radiochromic dosimeters and as sensitizers for photoconductivity (Page 135, Introduction, left Col. 1-13 to right Col., 1st para, lines 1-4). 
In an analogous art of a system comprising a derivatized malachite green leuco dye structure, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a derivatized malachite green leuco dye structure by ‘792, so as to include at least one of R6, R7, and R8 are ethoxy or methoxy or at least one of R6, R7, and R8 comprises a halogen or at least one of R6, R7, and R8 is NO2 or the Ar group is thiophene moiety, and a molded component or a foam or a particle or an additive comprising the radio-chromic system as taught by Bardajee , and would have been motivated to do so with reasonable expectation that this would result in providing synthesis of various 4,4′-diaminotriarylmethane derivatives which are prepared in good to excellent yields for different application as suggested by Bardajee (Page 135, Introduction, left Col. 1-13 to right Col., 1st para, lines 1-4). 
Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since it is held to be a prima facie case of obviousness since a person of ordinary skill in the art would have recognized the interchangeability of the element (i.e. functional group) shown in the prior art for the corresponding element disclosed in the specification wherein the side chains syntheses merely done by routine experimentation. Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000). 

11.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. (US Pat. No. 5,451,792, hereinafter “’792”) in view of Gordhanbhai Patel (US Pub. No.2005/0208290  A1,  hereinafter “’290”) as applied to claim 1 above, and further in view of Dokken et al. (US Pub. No. 2014/0205360 A1,  hereinafter “’360”).

Regarding claim 17: The disclosure of ‘793 in view of ‘290 is adequately set forth in paragraph 9 above and is incorporated herein by reference. ‘793 in view of ‘290 does not expressly teach a foam comprising the radio-chromic system.
However, ‘360 teaches an applicator assembly includes a head portion having a proximal end, a distal end, and an interior portion defining a fluid chamber; a container for containing an antiseptic solution coupled to and in fluid communication with the proximal end of the head portion; and an application member in fluid communication with the fluid chamber and comprising a foam (Page 1, [0009]). ‘360 teaches a dye such as malachite green leuco dye structure can be impregnated within the first foam layer with benefit of providing to arrive at a particular color  (Page 3, [0022]). 
In an analogous art of a system comprising a derivatized malachite green leuco dye structure, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the derivatized malachite green leuco dye structure by ‘792, so as to include a system comprising a foam as taught by ‘360, and would have been motivated to do so with reasonable expectation that this would result in providing to arrive at a particular color as suggested by ‘360 (Page 3, [0022]). 
	Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since the selection of a known material of the derivatized malachite green leuco dye based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  

Response to Arguments
12.	Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive,
	In response to the Applicant's argument that from the teaching of Maguire ‘792 that the malachite green leuco dye of Maguire does not include a substituted phenyl as in the claimed radio-chromic system.
	The Examiner respectfully disagrees ‘792  teaches a radio-chromic system (Col. 2, lines 14-16) comprising: a derivatized malachite green leuco dye structure sold under the trade mark Pergascript Blue which is Ar is a substituted phenyl group as shown below, an activator that forms a radical, a cationic species, or an anionic species upon absorption of radiation; and a carrier (Col. 5, lines 26-36, Example 1), wherein the carrier can be liquid (Col. 3, lines 47-48).  

    PNG
    media_image2.png
    345
    939
    media_image2.png
    Greyscale


	In response to the Applicant's argument that Maguire ‘792, and Patel ‘290 cannot be combined because according to Maguire, the polymeric binder can be a styrene-acrylonitrile copolymer because it is essential that the polymer binder be non-acid, while Patel ‘290 teaches 
the radio-chromic dyes of Patel ‘290 can be used in combination with materials that produce acid upon irradiation, e.g., chlorinated paraffins and chlorinated polymers
	The Examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also > Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169. ‘792  teaches a radio-chromic system (Col. 2, lines 14-16) comprising: a derivatized malachite green leuco dye structure sold under the trade mark Pergascript Blue which is Ar is a substituted phenyl group, an activator that forms a radical, a cationic species, or an anionic species upon absorption of radiation; and a carrier (Col. 5, lines 26-36, Example 1), wherein the carrier can be liquid (Col. 3, lines 47-48). 
 ‘290 teaches radiation sensitive devices (Page 1, [0003]) comprising radiochromic dyes such as leuco crystal violet, leuco malachite green and other dyes  (Page 9, [0106]), which change color with change in pH, e.g., with acids can be used in combination with materials which produce acid upon irradiation (Page 9, [0107]), and the activator is a component of the carrier (Page 17, [0156]-[0162], Example 1) with benefit of providing radiation sensitive material which upon exposure to high-energy radiations, the radiation sensitive material develops color thereby producing a visible image. Because of the higher thickness, a significantly lower dose of radiation can be monitored and an image is produced in three dimensions (Page 1, [0003], Page 4, [0031]). Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since the solvent carrier are considered to be exchangeable, since it is held that substitution of art recognized equivalents is within the level of ordinary skill in the art. (MPEP § 2144.06).    
	The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention product (i.e., a radio-chromic system) and show the product is actually different from and unexpectedly better than the teachings of the references.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
09/28/2022